Citation Nr: 1109893	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  07-30 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel







INTRODUCTION

The Veteran served on active duty from May 1981 to April 1988, and from January 1991 to October 2006.          

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. There were originally other issues encompassed in the September 2007 Statement of the Case which                  the Veteran in his VA Form 9 (Substantive Appeal) elected not to pursue an appeal, and hence these additional claims are not presently before the Board. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

The Board finds that specific additional development of the Veteran's claim is warranted before issuance of a decision in this case.

Service treatment records (STRs) reflect that in July 1981, the Veteran was noted to have left foot pains when walking and marching. The assessment was Achilles tendonitis. On a June 1982 examination designated as for enlistment the Veteran was noted to have pes planus, asymptomatic. 

Thereafter, in December 1986, the Veteran complained of pain to the arches of both feet. The assessment was bilateral pes cavus. He was given arch supports for his boots. On a March 1987 review examination, the Veteran reported having a degree of pain in the arches of his feet. A December 1990 review exam noted mild pes planus, symptoms denied. 


Meanwhile, a September 1993 x-ray study noted the absence of pes planus. A January 1995 podiatrist's treatment record indicates an assessment of pes planus, right worse than left side. A July 1995 consult confirmed this. More recently, an August 2006 medical record including a treatment summary listed flat feet amongst the Veteran's ongoing medical conditions. 

As to VA Compensation and Pension examination history, in May 2006 (prior to his actual separation) the Veteran underwent such an exam. The examination was a general medical examination involving a comprehensive physical evaluation.         The VA examiner in conducting the general exam observed that the "arch is present bilaterally" in the feet. Otherwise, there was tenderness to palpation bilaterally where the plantar fascia inserted to the calcaneus. In his overall assessment, the examiner diagnosed bilateral plantar fasciitis. No mention was made, however, regarding pes planus.

In light of the clear medical history of pes planus symptomatology during military service, the Board is ordering a further VA medical examination in this case, this time to focus specifically on the Veteran's podiatric condition. Whereas the last examiner found that the arch was present in both feet bilaterally, this did not rule out the possibility of some flattening of the arch. Indeed, as the STRs suggest,             the Veteran's pes planus may thus far just be a relatively mild case. A thorough VA examination directed at the disability in question will help resolve the issues of current diagnosis, and likely etiology of any diagnosed disorder. See 38 U.S.C.A.       § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should schedule the Veteran for a VA podiatric examination to ascertain the current nature and etiology of claimed bilateral pes planus. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. The VA examiner should initially confirm that the Veteran has the condition of bilateral   pes planus. The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran had bilateral pes planus that pre-existed entrance into military service.          If so, then indicate whether this disorder underwent aggravation therein (i.e., a permanent worsening in severity, not due to the natural disease process). If there was no pre-existing disability, then indicate whether this disorder is directly related to the Veteran's service.

The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2. The RO/AMC should then review the claims file.             If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,           11 Vet. App. 268 (1998).

3. Thereafter, the RO/AMC should readjudicate the claim on appeal, in light of all additional evidence received.         If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).
No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).


